Title: To Alexander Hamilton from William Skinner, 22 July 1791
From: Skinner, William
To: Hamilton, Alexander



United States Loan Office [Hillsboro]North Carolina, July 22nd. 1791.
Sir,

The Governor of this State with the advice of his Council two days past, Entered into a Resolution directing the Comptroller to subscribe for; and Deposite in my Office in behalf of the State, all the Certificates of this States Debt, which are in the Comptroller’s office, as well those punched as unpunched; This I consider to be in direct opposition to a paragraph in your circular Letter of the first of November last which says that it is an Erroneous Idea that a State can become a Subscriber for a proportion of that part of the Debt which has been Assumed; from the construction which I put on this part of your Letter. I think I can by no means admit of such a Subscription; I therefore wish your imediate direction how I am to govern myself in this matter.
I am most respectfully   Your most Obedient Servant.
W Skinner.
The Honble. Alexander Hamilton Esqre.

 